DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Claims 1-10 and 16-25 have been examined.
Claims 11-15 have been canceled by the Applicant.
Response to Arguments
Applicant's arguments filed on 11/23/2020 have been fully considered but they are not persuasive.
With respect to U.S.C. 101 rejection, Applicant is of the opinion that claims are not directed to an abstract idea and claims does include significantly more than an abstract idea. Further, Applicant is of the opinion that Examiner has not considered features of the claim in Alice Step 1 and additional features are not well-understand, routine, conventional activities. However examiner respectfully disagrees. 
Firstly, all the limitations in claims are considered under Step 1. (See the rejection). Secondly, claims are directed to controlling content, specifically claims recite “ receiving…a data transmission of video content…; generating…a content signature by application…; selecting…based on content metadata for the video content, particular prohibited content signature from…; determining…that a first prohibited content signature of the particular prohibited content signatures matches…; and in response to the determining…, preventing….transmission of the video content to the data storage device.” which is grouped within the “certain methods of organizing human activity” Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve a series of steps receiving a content, generating a content signature, selecting the previously stored content, determining a match, based on the match preventing storage to the data storage device which is process deals with commercial or legal interactions. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)). The additional elements of the claims such as, processing system, storage medium and device merely use a computer as a tool to perform an abstract idea. Specifically, processing system, storage medium and device perform the steps of receiving a content, generating a content signature, selecting the previously stored content, determining a match, based on the match preventing storage to the data storage device. The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment. Taking the claim elements separately, processing system, storage medium and device perform the steps of receiving a content, generating a content signature, selecting the previously stored content, determining a match, based on the match preventing storage to the data storage device. These functions correspond to the actions required to perform the 
The arguments with respect to FairWarning IP are not clear. Claims are rejected based on Alice Corporation Pty. Ltd. v. CLS Bank International, et al. not based on FairWarning. FairWarning only cited for the purpose of combination of abstract ideas. Additionally, the claims are directed toward mathematical operations (i.e. content signature) which is the abstract idea of a mathematical concept. See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, at 52 (Jan. 7, 2019). Therefore, the claim is directed to an abstract idea, as it has been held that a combination of abstract ideas, in this case organizing human activity and a mathematical concept, is still an abstract idea. See FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016).
 With respect to PTAB decision such as non-prudential board decision are only applicable for the case in which it was decided. 
Further, Applicant is of the opinion that Office action fails to establish that claim 1 directed to “well-understood, routine or conventional activities”. However, Examiner unable to locate any statement with respect to “well-understood, routine or conventional activities” therefore, arguments are not clear and are moot.
Therefore, U.S.C. 101 is maintained.
With respect to U.S.C. 112(a), Applicant is of the opinion that specification paragraph 31 discloses the algorithm or flow chart describing “preventing”. However, Examiner unable to locate the any algorithm or flow chart describing how the preventing is implemented. Therefore, the rejection is maintained. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 and 16-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
In the instance case, claims 1-10 are directed to a method, claims 16-20 directed to a computer-readable storage medium and claims 21-25 is directed to a device. Therefore, these claims fall within the four statutory categories of invention.
The claims directed to controlling content which is an abstract idea. Specifically, the claims recite “receiving… a data transmission of video content…; generating… a content signature…; selecting…based on content metadata…; determining that a first prohibited content signature…; in response to the determining that…preventing….” which is grouped within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve a series of steps for receiving a content, generating a content See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
Additionally, the claims are directed toward cryptographic operations (i.e. content signature) which is the abstract idea of a mathematical concept. See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, at 52 (Jan. 7, 2019). Therefore, the claim is directed to an abstract idea, as it has been held that a combination of abstract ideas, in this case organizing human activity and a mathematical concept, is still an abstract idea. See FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as, processing system, storage medium and device merely use a computer as a tool to perform an abstract idea. Specifically, processing system, storage medium and device perform the steps of receiving a content, generating a content signature, selecting the previously stored content, determining a match, based on the match preventing storage to the data storage device. The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of , processing system, storage medium and device, to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of controlling content. As discussed above, taking the claim elements separately, processing system, storage medium and device perform the steps of receiving a content, generating a 
Dependent claim further describes the abstract idea of controlling content. The dependent claim does not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claim is also not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 and 16-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention
Claims 1, 16 and 21 recite “preventing transmission of the video content” However, the specification is silent with respect to any algorithm or flow chart describing how “preventing” is implemented.
Specification discloses: For example, the blocking module 126 may add the registered user device 104 to a blacklist, thereby preventing receipt of video content from the registered user device 104. In another example, the blocking module 126 may remove the registered user device 104 from a list of authorized devices, thereby preventing access to the video content storage 108 for upload of video content. (See paragraph 0031) but is silent with respect to any algorithm or flow chart describing how “preventing” is implemented.
Claims 2-10, 17-20 and 22-25 are also rejected as each depends form claims 1, 16 and 21 respectively.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZESHAN QAYYUM whose telephone number is (571)270-3323.  The examiner can normally be reached on Monday-Friday 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 5712726708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685